Title: To Thomas Jefferson from Thomas Appleton, 8 October 1824
From: Appleton, Thomas
To: Jefferson, Thomas


 Dear sir
Leghorn
8th October 1824.
My last letter, was in date of the 28th of July, by the Brig Pedlar for N. York, and in reply to your’s of the 18th of may.—In the course of the next month, I hope will be compleated, all the marble-works you then order’d, as will, likewise, the bases, though Raggi, from the fracture of the clavicale, has been, and is still, of little use.—The capitels progress fully to my satisfaction, and I have no doubt, of their completion, at the period stipulated.—It would be greatly agreeable to me, Sir, to receive from you, the remittance of the balance, as I have to make monthly supplies, not only for the capitels, but the bases, and the chimney pieces, and have already nearly consum’d all I have receiv’d.—Mr Pini seems greatly desirous of the interest, and the portion of the capital, as he has purchas’d a small farm, adjoining to some lands he owns in the environs of Pisa; I have assur’d him, that I am dayly in the expectation of receiving it; as he is, likewise, fully sensible of your great exactness & punctuality.—A few days since, a young gentleman of Richmond, by the name of John Jacqueline Ambler, and a son to Coll John Ambler of that city, deliver’d me as recommendatory letter, from President Monroe, expressive of his earnest desire, of my facilitating his views & pursuits of instruction in his tour.—Mr Ambler possesses a very superior understanding, and highly cultivated education; with such essentials, I soon inspir’d him, with the most ardent desire to visit Greece: to this end, I procur’d for him, letters to the most distinguish’d persons of the Republic; to wit, Conduriotti, President of the government at Napoli de Romania; to Prince maurocordato at Missolungi, director General of Western Greece; a person endow’d with the highest virtues, and accomplishments—I obtain’d several others for Gante, Cafalonia, & Corfu, to persons of senatorial rank.—I have furnish’d him letters for Rome & Naples, and from the latter city, he will proceed to Obanta, from whence, a regular packet departs for Corfou.—I have never known any one, who possesses so ardent a passion for instruction, or more capable of receiving it, then mr Ambler: and from what I have discover’d, in his travels hitherto, I am persuaded, he will do credit to his country, and honor to himself.—as he is, I believe, the first american citizen, who will visit the interior of Greece, I have no doubt, he will find a reception, corresponding to his utmost wishes and pursuits.—Mr Ambler mention’d to me, that the Citizens of Richmond, had contemplated the erecting a statue to General Washington, and to this end, had, even previous to his departure, one year since, rais’d a considerable sum, much more than was necessary for a marble statue, though not sufficient, for an equestrian statue in bronze.—now, should either be resolv’d on, there is no artist so capable of the undertaking, as Sigr Trentanove of Rome, and who sculptur’d all the Bassi-rilievi, on the piedestal of Washington for North Carolina. though only 29 years of age, he is certainly, at least on a level, with the great Canova, and the day is not far distant, when he will nearly approach, the sublime artists of Greece. Canova, once speaking to me of him, said “this youth is more advanc’d in his art, than I, myself was, when 10 years older; & the period is near, when he will rival the whole world.”—he was then only three: and twenty. He has lately compleated a Venus & Cupid, of the size of life, for the Duke of Devonshire, and, various full figures from mythology, for Lord Castleraugh, which are the admiration of Rome—He has made for Jerome Bonaparte, a full size figure, of the mother of Napoleon, in the Attitude of Agrippa: and busts of all the branches of the family.—In a word, Sir, should the citizens of Richmond, determine on the statue, no one can do equal justice to the task, as mr Trentanove.—He is personally known to General Harper of Baltimore, and several distinguish’d citizens of new-York: and in the latter City, he has lately been nam’d, an honorary member of the accademy of the fine arts.—General Harper is in possession of a bust of Washington by mr  Trentanove, & several others, are in new york.—I take, I confess, a warm interest, in everything that concerns my accomplish’d friend mr Trentanove, and my wishes are equally ardent that your fellow-Citizens may select an artist, who will do justice to the dignity of the subject—In this event, will you allow me, to request your influence, that he may obtain the commission; A marble statue, of seven feet, with a suitable piedestal, & the appropriate emblems, would cost from 10 to 12,000–Dollars, and would be compleated in two years.—an Equestrian statue of bronze, would cost from 40 to 50,000–Dollars and could also be terminated in the same space of time.—The founders of Rome, in a particular manner, a distinguish’d procession of that city. has no rival! at least, this was the opinion of mr Canova.—Should it be equestrian, there is no model extant, equal to that of Marc ’Aurelis, at Campidoglia; a print of which, is in the hands of Secretary Adams.—I should, in preference, recommend an erect colossal figure in marble, on a proper base, as it would cost only about one quarter of an equestrian, in bronze—if my service, to make the contract, and the stipulated payments: convey their instructions, & finally ship it on board some public vessel of war; at Civita: Vecchia, for the U: States, should be requir’d, I will, with great pleasure, give to its faithful performance, my utmost Attentions.—The terms are invariably, one third on signing the contract; a second, when half-finish’d; and the last when compleated.—I have been inform’d, that there has lately been discover’d at Athens, in a subterranious vault, a collection of 2000, volumes, on Roles of Papyrus, of Grecian authors, in a great state of perfection; with several statues of the highest order of sculpture, which it is probable was sunk by an earthquake, or was buried to save it from the barbarous hands of Mussulmen.—not a week passes, without the relation of a victory of the Greeks, both by sea & land: the successes of Ypsara, Samos, & their late battles against the combin’d fleets of the Grand Signor, and the Bey of Egypt, has so increas’d the navy of the Greeks, by the capture of two frigates, & about 30 corvettes & Brigs of war, that they are now blocking in the ancient Halicarnassus, the remainder, & were only waiting the arrival of a number of fire-ships from Hydra, to totally exterminate the remainder of this immense fleet—they have burnt lately, one ship of 66 guns, several frigates, & a considerable number of smaller vessels of war; and sunk, 25 transports with egyptian-troops—their successes on land, are almost continual, and their troops are now beseiging Janina, and Larissa; the only obstacles to the approaches on Salonique, the half fortress which covers Macedonia,—Indeed, my opinion is, that should not Russia & Austria intervene, the ensuing year will not pass away, before the Greeks will be at the walls of Constantinople.—every grecian is a soldier, and every man is compleatly arm’d—the greatest unanimity prevails in their councils; and the loan they have made, and the property they have captur’d, have supplied every want—more than one half of the soil of the Morea, appertain’d to the Gd Signor, or to the innumerable mosques; the producer of these rich territories are now in the hands of the Government; and a richer soil, there is not in Europe.—perhaps, history furnishes no example of such personal valour, and success, as in the heroic conduct of Canari, the second admiral, who has with his own hands, in the course of the war, burnt three Turkish ships of the line, and lately, the last, while under full-sail.—His wife & son perish’d at Ypsara, and he was compell’d to slay with his own hands, his daughter, that she might not full into the hands of the barbarians.—Miauli, the admiral in chief, has written the Senate, that he will never return, while there is a turkish ship to be found they have thousands of such heroes, who can  Only be conquer’d by death.—the hearts of the Greeks, correspond to the fire & expression of their faces, and which no other race of men, which I have seen, seems endow’d, with such an exterior of animation.—their seamen are not surpass’d by any nation, and their sobriety is proverbial, though they inhabit countries fertile beyond all others, in every thing requisite to their necessities, or their luxuries.—previous to the departure of Miauli, he divided his patrimony among the families of his ready Officers, saying “if I perish, & my son is with me, & must share my fate, I shall have no occasion for my estate; if I return, & this can only be, after victory, my country will give me bread.”—with such commanders, and in a warfare where there is no alternative, but victory, or death, every man is a hero.—In the university of Pisa, there are, about 150. young grecians, who are as greatly distinguish’d for their talents, as they are, for their sobriety and good behaviour: and lately conversing with the principal Governor of this seminary, he said, “I have never receiv’d a complaint against a Grecian Scholar; they are respectful, virtuous, and possess the highest sentiments of honor, & self respect”—when their educations is finish’d they come to Leghorn, purchase arms with their savings, and return to their country, by the first vessels, to become soldiers.—they are early taught, an unbounded respect for age and dignity, which is severely punish’d, when they deviate, implicite obedience to the precepts of their religion; a high respect to age, and to prefer death to an injury, seems the basis of their education—to these, do they so invariably adhere, that I have known an example, of severeing from the former; and the latter, is so well understood, that no one dares to offend them.—In a word, Sir, they are harmless & kind, so long as they are respected; but an injury, will cost the life to the offender.—In various parts of Greece, there were tribes, who never submitted to the Turks, and they have for centuries, confin’d themselves to their inaccessible mountains, never leaving their houses, unarm’d, & murdering every turk, who imprudently approach’d their dwellings.—they have liv’d, from the conquest of the rest of Greece, unknown to mankind—the revolution has brought them from their unpoluted lairs, and they now form a part of the great grecian family.—Believe me, Sir, with the most sincere respect and esteem Your most devoted ServtTh: AppletonP: Scriptum.as the vessel has delay’d her departure, I am enable’d to send you a small collection of garden seeds of naples, which though I wrote for six months ago, I receiv’d, only, Yesterday as they are all of this year—The herbage of Naples, is the finest, I have seen in any part of Europe—Their numerous qualities of Broccoli, is not, anywheres equall’d—Their cauli-flowers which I have seen at Naples, would not enter, into a peck-measure—The Fennel, is beyond, every other vegetable, delicious—It greatly resembles in appearance the largest size sellery—perfectly white and there is no vegetable, equals it in flavour—It is eaten at desert, crude, and, with, or without dry salt—indeed, I prefer’d it to every other vegetable, or to any fruit.—I think, they will all thrive in your climate; the experiment, may compensate the labour—as I have sent duplicates of each, to Mr Secretary Crawford, who has frequently honor’d me with his letters, since I became acquainted with him, ten years ago in Paris, he will convey them to you, as I have directed the small case to him, and to the care of the collector of New York—No 22. is the genuine flaxseed of Cremona which invariably sales for double of all other flax of Europe or Africa—It will be a valuable acquisition, if it should thrive in your climate: of which, I have little, or no doubt.—The seeds I have perfectly well pack’d, than there can be no mixtureNo1–Curl’d CabbageNo17.Cauli-flower of februaryNo2–Curl’d Schiani Cabbage18–Cauli flower of March〃3Curl’d Cabbage of Paisinetta19.Cauli flower of December〃4Early Cabbage.No20.Fennel of April〃5Curl’d Cabbage, diff-quality from 3–21.Fennel of DecemberNo6.Broccoli of Palermo, in January.No22–Cremona flax-seed–7.Broccoli of Palermo, february.with the flax seed, is a sample of the flax of Cremona8–Broccoli of do–feb 7. different quality9Broccoli of March—Naples10.Broccoli of Palermo, March, Naples11.Broccoli of Palermo, March, 2d qua 7.12.Broccoli of Romani13.Broccoli of October14.Broccoli of December15.Broccoli Black.16.Broccoli of Florence